Matter of Zana L. C. (Amenta F.--Dana F.) (2022 NY Slip Op 04165)





Matter of Zana L. C. (Amenta F.--Dana F.)


2022 NY Slip Op 04165


Decided on June 29, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2021-03708
 (Docket No. G-1924-21)

[*1]In the Matter of Zana L. C. (Anonymous). Amenta F. (Anonymous), petitioner-respondent; Dana F. (Anonymous), appellant, Administration for Children's Services, respondent-respondent.


Lisa Manfro, Glen Cove, NY, for appellant.
Sylvia O. Hinds-Radix, Corporation Counsel, New York, NY (Scott Shorr and Elizabeth I. Freedman of counsel), for respondent-respondent.
Justine Luongo, Attorney-in-Charge of the Criminal Defense Practice, New York, NY (Dawne A. Mitchell and Diane Pazar of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Diane Costanzo, J.), dated May 11, 2021. The order, after a hearing, granted the petition of the maternal aunt to be appointed guardian of the subject child. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, we are satisfied with the sufficiency of the brief filed by the appellant's assigned counsel pursuant to Anders v California (386 US 738). Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Whittaker v Quiles, 144 AD3d 931; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
DILLON, J.P., CONNOLLY, ROMAN and MALTESE, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court